DEVORE, P. J.,
dissenting.
Based solely on foreseeability, this case decides the liability of a school district, the prior operator of a swimming pool, after an aquatic district became the successor operator of the pool at which a child nearly drowned. This case asks whether, while operating a swimming pool in the past, the *690prior operator of the pool should reasonably have foreseen the later risk of a child’s injury after the successor operator takes over the pool, because the successor operator adopted the prior operator’s policies and hired the prior operator’s employees.
This question of foreseeability occurs within the context of an all-important fact. The successor entity, the Tigard-Tualatin Aquatic District, operated the pool at the time of the child’s injury. Therefore, the precise question of liability for the court was whether defendant, the Tigard-Tualatin School District, knew or had reason to know, when the school district operated the pool, that the successor entity would operate the pool so as to cause an unreasonable risk of injury. This is a question of the school district’s liability for its contribution to a third party’s conduct that was the immediate cause of injury. When the question is recognized to involve not just the conduct of the defendant but also the conduct of a third party, Oregon law provides an answer.
The trial court correctly answered that the injury to plaintiff’s child, occurring after the transfer of pool operations, was not the reasonably foreseeable result of the school district’s policies or training before the transfer. The majority opinion concludes otherwise. I respectfully dissent because I fear that the role of the aquatic district as a third party, who is the direct cause of injury, is unappreciated, and because plaintiffs novel theory of predecessor liability is a ready means by which to disregard corporate form, which will be troublesome for private businesses and public entities.
I. FACTS
Plaintiff does not allege that the school district’s successor, the aquatic district, provided inadequate staffing of the pool on the day of the incident. Nor does plaintiff allege that there were too many children in the pool. On the day of the incident, the pool had a larger ratio of lifeguards to pool patrons than was required. The aquatic director reported, “[W]e had two guards [on duty at the poolside] for 20 kids. And the state requirement is one to 40 ratio, and we’re at two to 20 ***.” See OAR 333-060-0207 (“One lifeguard for *691every 40 patrons in the pool, or fraction thereof, shall be provided.”). In addition, the Taekwondo Association, which sponsored the event, had helpers in the water.
Plaintiff, the child’s mother and guardian ad litem, saw the scene. Later, she was asked and she answered:
“Q. When you were there and you saw the number of lifeguards on duty and as well as the other people that were present, did you have any concern about the number of eyes that were there to watch the children?
“A. No. I was actually comforted by the number of eyes.”
To be certain that they had enough lifeguards, the lifeguards had a practice of counting the number of patrons in the pool “[e]very time” and exchanging that information at shift change. To “maintain vigilance,” state regulation requires that lifeguards change duty stations at least every hour. OAR 333-060-0208. The aquatic district rotated lifeguards every fifteen minutes.
In the applicable version of the complaint, plaintiff made no allegation against the school district, nor even against the aquatic district, that any lifeguard was inattentive or incompetent.1 Plaintiff does not allege that any particular guards at the time of the incident were on break, socializing, called away on emergency, distracted by other tasks, or otherwise inattentive.
Plaintiffs daughter was not a swimmer. At the time, she was about four feet tall. The shallow part of the pool is about three feet deep. When her father later stopped at the pool, he gave her a floating foam noodle. The record provides no explanation about the circumstances preceding the moment when she was found unmoving in the shallow part of the pool.
*692The aquatic director was later asked at deposition about his investigation of the incident and the reporting required to be made to the state. State regulation provides:
“If there is a fatality or an injury, requiring medical follow-up either by a personal doctor or an emergency room, it must be reported by the pool operator to the Division within 72 hours of the incident. The operator should use the form provided by the Division.”
OAR 333-060-0210(8) (Pool Safety - Incident Reporting). In light of that requirement, the director was asked and answered:
“Q. All right. So were you the one who conducted the investigation into what happened and filled out the form?
“A. Yes.
“Q. And did you send it in to the Department of Human Services?
“A. Eventually.
“Q. Was it something where maybe it hadn’t been something that had happened in a while so—
“A. It’s never happened.”
(Emphasis added.) In saying that such an incident had never happened before, the witness’s frame of reference was not limited or brief. He was the same aquatic director who served the aquatic district and who had previously served the school district in the same capacity.
The transfer of the pool operations from the school district to the aquatic district had occurred by means of a “Pool Facilities Lease and Operations Intergovernmental Agreement” (“lease” or “intergovernmental agreement”). Its import was to provide that the aquatic district would be responsible for swimming activities and programs. The school district was no longer in the pool business. If the aquatic district had not been created, the school district had intended to close the pool facility permanently.
The lease provided that, as of July 1, 2010, the aquatic district was responsible for operating and maintaining the pool and the pool’s employees. The responsibilities of *693the successor district included hiring and managing personnel to staff the pool, meeting facility inspection requirements, ensuring that lifeguards and other supervisory employees have required certifications, and employing a pool manager to supervise pool operations. The lease required the aquatic district to offer employment to any former pool employees of the school district. The pool’s aquatic director and the four employees who were on duty at the time of the incident had been previously employed by the school district.
As part of conveying the pool operations to a new operator, the lease also provided that the aquatic district
“shall establish rules and regulations, including safety and sanitary standards, for use of the Facility, consistent with state regulations. These rules and regulations shall be followed at all times by persons using the Facility, including [school district] employees and participants.”
Plaintiff conceded that nothing in the lease required the aquatic district to adopt the school district’s former policies or pool rules.
The aquatic director declared that, to the best of his memory, neither he nor anyone from the school district recommended that the aquatic district follow the rules or regulations of the school district. He reported that the school district gave no input about policies to the aquatic district. The president of the board of the aquatic district declared that no one from the school district advised, recommended, or pressured the aquatic district to adopt the rules and procedures that had been used by the school district. When the new district adopted its rules “no official or employee of the Tigard-Tualatin School District was present during the meeting.” The aquatic district adopted its set of safety policies on August 11, 2010, 41 days after the lease became effective and nine days before this incident.
The past and present policies, adopted first by the school district and later by the aquatic district, took the form of a 1985 handbook, comprised of several varied sorts of documents. The handbook’s introduction required each staff member to become familiar with the handbook’s job descriptions, pool rules, accident procedures, and other documents. *694The job description of a lifeguard required a lifeguard to be qualified with advanced lifesaving courses. A Red Cross First Aid Certificate and a Water Safety Instructor Certificate were preferred. The assigned duties included but were not limited to the following:
“1. Lifeguard from assigned lifeguard station.
“2. Patrol swimming area and deck area.
“3. Rescue of victims in distress.
“4. Enforce pool rules and regulations.”
The handbook described the expectations for a lifeguard on a page entitled “Actions of a Good Lifeguard.” The first expectation was “Constant Vigilance.” (Underscoring in original.) The handbook elaborated:
“Master technique of sweeping your eyes constantly over the surface of the water. (MAKE THIS A HABIT.) Accidents can happen to swimmers of all ages, in all depths of water, and to both sexes.
“A second technique that must be mastered is ‘selective listening’. Learn to distinguish between shouts of joy and shouts for help.”
(Capitalization in original; emphasis added.) The next expectation was a “Rapid Response When an Accident Occurs.” (Underscoring in original.)
The handbook’s “Pool Rules” required that “[b]efore using the deep end of the pool, the public must exhibit the ability to pass a twenty-five (25) yard swimming test.” The rules for pool staff included the following instructions:
“4. Be ready to render assistance to a call of distress, alert to and correct dangerous acts, and be in good condition to carry out their responsibilities.
% * * *
“7. When on duty, lifeguard is to be actively supervising the pool. NOT VISITING.
* * * *
“9. Be prompt in reporting to their duty stations and not leave their post when the pool is in use.
*695«* * * * *
“13. Make sure there is at least one active guard in the chair at all times (or stool-lap swim).
“a. When the number of swimmers necessitates more than one guard, an adequate number of guards will be stationed in chairs or on the deck to provide supervision of the entire pool area. (Rule of thumb: 25 people - 1 guard, 50 people - 2 guards, 100 people - 3 guards.)
“b. The number of guards, rotation schedule and guard placement will be determined by the person in charge.
«* * * * *
“21. A group of swimmers must never be permitted to get between the lifeguard and the swimming area.
«* * * * *
“35. You have the right to ask anyone to pass a deep water test before allowing him into the mid-section or diving areas of the pool. * * *
«H* * * * ‡
“38. Guards must keep their eyes on the pool at all times and visiting must be kept at a minimum.”
(Underlining and capitalization in original.)
Among the school district’s “Accident Procedures” is an “emergency action plan flow chart” outlining proper protocol. The accident procedures include narrative advice on pool patron surveillance involving lifeguards’ zone coverage. In particular, two poignant provisions addressed a lifeguard’s need for “recognition” and avoidance of “distraction.” The document advised:
“Recognition
“Knowing how to recognize that a swimmer is in distress or a person is drowning is one of the most important life-guarding skills. Lifeguards must be able to distinguish such behavior from that of others who are swimming or playing safely in the water. Lifeguards must recognize when someone needs to be rescued. A lifeguard cannot expect the victim or others to call for help in an emergency.

*696
“Even when a victim slips underwater without a struggle, with good surveillance and scanning techniques, a lifeguard can recognize someone lying motionless within seconds in clear water.

* ‡ * *
“Distraction
“Distractions also will affect patron surveillance, for example a lifeguard talking with other lifeguards or friends. A brief conversation might seem innocent, but during that time a 20- to 60-second struggle of a young child could be missed. The child could die because a lifeguard was distracted! Social conversations should not be held while on duty.”
(Emphasis added, boldface in original.) There is no dispute of fact between the parties that the lease and the pool policies contained those terms. The lease and policies are background for foreseeability, the material of the parties’ arguments, and clues with which the law finds an answer.
II. PLAINTIFF’S CLAIM
Initially, plaintiff brought a negligence suit against the Taekwondo Association and the aquatic district, alleging that they failed to keep “a proper look-out” over plaintiffs child in the pool or failed to train staff to do so.2 After the school district was added as a defendant, the operative version of the complaint alleged the same, eight, identical specifications of fault against the aquatic district and school district.3 These are the specific allegations, recapped later herein, which range from an alleged failure to require lifeguards to use the elevated lifeguard chair to failure to forbid breath-holding contests. “Plaintiffs allegations,” she explained later to the trial court, “are about the transfer of unsafe policies and procedures to an inexperienced Aquatic District. Only one of eight specifications of negligence (12.c.) *697mentions training at all.”4 (Emphasis added.) Plaintiffs claim is largely about policies or, more precisely, the absence of policies due to the alleged “failures” to have policies in the eight alleged ways.
In the next paragraph, plaintiffs complaint added that it “was reasonably foreseeable that [the school district’s] actions * * * would create an unreasonable risk of harm to pool patrons like [plaintiffs child] after the transfer of operation of the pool to [the aquatic district] because such deficiencies may not be identified and remedied in time to avoid the injury which occurred in this case.” Plaintiff assumes that the school district should foresee that its own policies or training created an unreasonable risk, that the aquatic district would not reasonably forsee the same risk, and that the school district should foresee that its successor would perpetuate that risk.
On summary judgment, the school district rejoined that “this court can and should decide as a matter of law that the injury that occurred in August 2010 was not a ‘reasonably foreseeable’ consequence of the School District’s alleged negligence.” The injury occurred “at a swimming center it no longer operated.” In effect, “the current employer was a superseding cause.” The school district came closer to the key to foreseeability when citing Buchler v. Oregon Corrections Div., 316 Or 499, 853 P2d 798 (1993), for its rejection of a defendant’s liability for “mere facilitation” of the “intervening, harm-producing action” of a third party.
The trial judge was correct when she wrote, “While both sides have some strong arguments, the question is not so simple as either makes it.” No claim was made against the school district as lessor or land owner, so it had no special duty to plaintiffs child. The aquatic district, not the school district, had a duty to make the premises reasonably safe for her. But the issue was not as simple as saying that the school district had no vicarious liability for former employees or saying that the successor was an “intervening cause.” At least as framed by the pleadings, the issue was *698foreseeability, and the trial court concluded that there was none. While the school district operated the pool, the court concluded, the school district could not have reasonably foreseen, at the time of its prior operation through the time of transfer, that its policies and training would be adopted and perpetuated by a successor operator, so as to become a hazard posing an unreasonable risk of injury later when the school district was no longer operating the pool.
III. LAW
A. Imagined Transfer Liability
The parties renewed their arguments on appeal. It is easier to see why the plaintiff is wrong than to review case law and learn why the defendant and trial judge were right. Unlike plaintiff, defendant and the trial court recognized, albeit imperfectly, that the involvement of a successor operator — a third-party — changed the foreseeability analysis and refocused the demands of foreseeability.
In plaintiffs view, the school district’s fault lies in the “failure,” during its prior pool operations, to have adopted policies or a practice without which the pool would not be reasonably safe when a successor operated the pool with its own policies and practices. Plaintiff proposes an analogy. She characterizes the alleged absence of policies or practice as defects in the school district’s handbook akin to defects in a truck, transferred to an unsuspecting, new owner and later causing injury to another. Plaintiff relies on Bailey v. Lewis Farm, Inc., 343 Or 276, 171 P3d 336 (2007), to support her argument that a reasonable juror could find that the omissions in its policies created a foreseeable risk of harm that would continue when the pool is operated by a successor. This was and is plaintiffs principal authority and argument before the trial court and on appeal.5
In Bailey, the plaintiff was injured when a “tractor-trailer’s wheels came off, bounced across the road, and hit plaintiffs vehicle in the oncoming lane of traffic [.]” Id. at 278. The plaintiff alleged that the defendant had negligently failed to maintain the tractor-trailer, sold it with a *699faulty axle, and caused injuries to the plaintiff. Id. at 279. The court rejected the defendant’s theory that, as a matter of law, the defendant’s lack of ownership at the time of the accident sufficed to avoid liability. Id. at 286. The court concluded that “a reasonable jury could find that the failure of the axle, the loss of the wheels, and the resulting injury to plaintiff were all foreseeable.” Id. at 287.
Plaintiffs analogy to Bailey is inappropriate. That case involved an allegation that a truck — a complex piece of equipment — had a hidden defect. The prior owner allegedly created the risk of harm through faulty maintenance and then transferred the truck to a subsequent owner. This case does not involve a truck or another complex piece of equipment. The school district did not create a risk of harm through faulty maintenance of any equipment.6 Although the school district transferred possession of a physical facility, no fault lies with the pool.
Plaintiffs claim is based on intangibles that were not transferred. The school district did not “transfer” its written policies or unwritten practices. It certainly did not “transfer” any absences, lapses, or oversights in policies or practices to the current pool operator.7 The lease did not require the aquatic district to use or copy policies from the school district. Instead, the lease required the aquatic district to adopt its own policies, and the aquatic district did so. This distinction from Bailey is profound because plaintiffs complaint concerns “failures” to adopt additional policies. Plaintiffs claim concerns policies or practices that are alleged to be missing. The school district did not transfer to the aquatic district any omissions, oversights, or gaps between policies. Unlike Bailey, there was no conveyance of a faulty thing. There was no conveyance of a tangible thing, written policies, or especially any intangible omissions of policies or practices. There was no conveyance of any thing *700or non-thing. When plaintiff theorizes that the school district “transferred” an intangible absence of additional policies or practices, the factual basis for plaintiffs claim is more imaginary than real. Plaintiffs theory has no support in Bailey, and it has no precedent in Oregon law.
B. Injury By Third Party
The school district was closer to the mark when arguing that the risk of injury was not reasonably foreseeable because the school district no longer operated the pool or employed the staff on duty when the injury occurred. The school district was inartful when characterizing the role of the successor aquatic district as a “superseding cause,” and the Restatement (Second) of Torts section 452 (1965), which defendant cited, might be inapt.8 But the Restatement provision speaks to “the failure of a third person,” in this case the aquatic district, “to act to prevent harm to another,” such as plaintiff. (Emphasis added.) And, defendant cited and argued Buchler, the leading case on a defendant’s liability involving the foreseeability of injury in which the defendant’s acts play a role but the third party is the direct cause of injury.
The trial court was on the mark when rejecting the absolutist conclusion about a successor employer as a “superseding cause,” when declaring the issue to be general foreseeability, and when recognizing that foreseeability must include consideration of what the school district should have reasonably foreseen, at the time of its own operations, about any risk after the transfer of the pool to a successor operator. The trial court’s conclusion that, on this record, this injury was not reasonably foreseeable was correct for reasons well-established in cases involving injury by third parties and is well-founded in this record on what the school *701district could have foreseen from its own policies, practices, and experience.
The distinguishing features of this case, admitted by plaintiff, are that this injury occurred after the aquatic district took over the pool operations and that the school district lacked any control over the aquatic district’s operations. The direct cause of injury, if any, was the action or inaction of the successor pool operator. When the school district is held to account, its liability turns on the foreesability of injury caused by a third party, the aquatic district. Therefore, the better analogy is not to the foreseeability of injury from transfer of a faulty truck (i.e., the Bailey analogy) but to the foreseeability of injury, to which the defendant contributes, and which is directly caused by a third party. The better analogy draws on cases involving intentional injury by third parties, and, although the aquatic district’s conduct was alleged merely to be negligent, the analogy is useful, because the school district had no control over pool operations of a successor district, the injury was directly caused by the independent action or inaction of the successor, and, at worst, the school district, like other defendants in third-party cases, is alleged to have negligently contributed to the harm. The better analogy tells us something about the foreseeability required to make a predecessor defendant liable for a successor’s wrong.
When a third person inflicts the injury, the liability of a defendant turns upon the reasonable foreseeability of the risk of a particular, dangerous person or the risk of a location made unsafe by the conduct of other unknown persons. Foreseeability can be summed up in one question: Did the defendant, who is to be faulted for the act of another person, actually know or have reason to know of the specific danger to plaintiff posed by this third person or by an unknown person at this location? Two lines of cases illustrate the question, showing what foreseeability means when third parties are involved.
The school district cited the principal case involving a defendant’s liability for the conduct of a specific, unsafe person. In Buckler, the Supreme Court considered the state’s liability for one person’s death and injury to another when *702a prisoner escaped from custody, found keys in a state van, stole a gun from his mother’s home, and shot two people two days later 50 miles away. 316 Or at 502. The court considered the specifications of fault involving leaving the keys in the van and the failure to warn plaintiffs in terms of general foreseeability. Id. It did so with reference to general foreseeability, as explained in Fazzolari v. Portland School Dist. No. 1J, 303 Or 1, 734 P2d 1326 (1987), but the court rejected the possibility that liability would follow from simply “facilitating” the harmful act, as previously allowed in Kimbler v. Stillwell, 303 Or 23, 734 P2d 1344 (1987). Buchler, 316 Or at 509-10. The court considered leaving the keys in the van incidental, like failing to lock the gun case in Kimbler. The court concluded that the “generalized foreseeability principle” did not impose liability.9 Id. at 513-14.
In a line of cases after Buchler, a defendant’s liability for the conduct of a third person may be found within the concept of “general foreseeability.” Such liability, however, requires an essential allegation and some supporting evidence that the defendant knew or had reason to know that the third person’s conduct presented the risk of harm of the type that befell the plaintiff. See, e.g., Sande v. City of Portland, 185 Or App 262, 272, 59 P3d 595 (2002) (defendant knew pattern of robber’s attacks in neighborhood); McAlpine v. Multnomah County, 166 Or App 472, 483, 999 P2d 522 (2000) (defendant knew the parolee’s violent history); Brown v. Washington County, 163 Or App 362, 372, 987 P2d 1254 (1999) (defendant knew its inmate had a violent history, was agitated, and was likely to go to the address where the plaintiff was injured); see also Panpat v. Owens-Brockway Glass Container, 188 Or App 384, 394-95, 71 P3d 553 (2003) (evidence showed that the employer knew that it had an employee with an intermittent explosive disorder, that he was not authorized to return to work without *703a mental health evaluation, and that the employee had twice engaged in verbal confrontations with the victim).
This sort of liability, involving the foreseeability of injury inflicted by third parties, is not limited to intentionally caused injury. Even then, when third-party negligence is the cause, the plaintiff still must show the defendant’s reason to know about the unsafe tendencies of the third party. See Faverty v. McDonald’s Restaurants of Oregon, Inc., 133 Or App 514, 525-26, 892 P2d 703 (1995) (the employer “knew or had reason to know of the number of hours [the employee] had been working”).
In third-party cases, “a plaintiff must allege facts demonstrating that the harm by third-party criminal conduct was foreseeable to the defendant in a concrete way.” Piazza v. Kellim, 271 Or App 490, 504, 354 P3d 698 (2015) (emphasis added). A plaintiff must allege “why either defendant knew or should have known that they needed to protect against [the] hazard” of a third person’s misconduct. Whelan v. Albertson’s, Inc., 129 Or App 501, 507, 879 P2d 888 (1994) (affirming dismissal of claim against the employer “because [the plaintiff] did not plead that Albertson’s knew or should have known of the managers’ malfeasance” in harassing a security guard). See also Stewart v. Kids Incorporated of Dallas, OR, 245 Or App 267, 286, 261 P3d 1272 (2011), rev dismissed, 353 Or 104 (2012) (dismissal for lack of allegation why the defendant knew or should have known of risk of sexual assault at restaurant).
Cases about a dangerous third person parallel the cases about a location made unsafe by unknown persons. In both situations, there is a similar requisite in common: In location cases, liability can arise when the defendant knew or had reason to know from specific evidence that the location presented a risk of criminal harm or violence from unknown, third persons. Compare Uihlein v. Albertson’s, Inc., 282 Or 631, 640-41, 580 P2d 1014 (1978) (no liability for shopper assaulted in supermarket when little evidence of unsafe location), with Brown v. J. C. Penney Co., 297 Or 695, 710, 688 P2d 811 (1984) (liability for shopper attacked in parking lot where there was ample evidence of criminal activity in the area); see also Piazza, 271 Or App at 490 (defendant allegedly *704had reason to know from crime in the neighborhood of risk of shooting patron in line); Stewart, 245 Or App at 267 (defendant had no reason to know of risk of sexual assault at teen carwash); McPherson v. Oregon Dept. of Corrections, 210 Or App 602, 605-06, 152 P3d 918 (2007) (defendant had reason to know of risk of assault of son and sexual assault of mother in apartment laundry building when the defendant knew neighborhood was unsafe, neighborhood had 86 emergency calls to police in nine years, and apartment managers had called police about problems, including vandalism and trespass in the laundry); Sande, 185 Or App at 274 (given repeated assaults and robberies of lone victims by a “mountain-bike” assailant, city had reason to foresee harm to plaintiff from its instruction to neighbor not to warn plaintiff).
The lesson that third-party cases teach is that this plaintiff cannot just allege in a general way that it “was foreseeable that the school district’s actions *** would create an unreasonable risk of harm * * * because such deficiencies [the eight policy or practice omissions] may not be identified and remedied in time to avoid the injury in this case.” It is not enough to argue simply that a successor district might choose to adopt its predecessor’s policies or was required to offer jobs to its employees. To hold a defendant liable for the actions of a third party, plaintiff must allege and offer some proof that the school district knew or had reason to know that the successor district would fail to adopt a needed policy or practice without which the pool would not be safe. Plaintiff must have alleged and offered some proof that the school district knew or had reason to know that its own past policies and practices were unsafe, knew or had reason to know during its past operations that its past policies and practices would be perpetuated by a successor, and knew or should have known that, if past policies and practices were not changed before the transfer, the aquatic district’s operation would pose an unreasonable risk to patrons.10 See Buchler, 316 Or at 514-16; Whelan, 129 Or App at 507. *705The plaintiff must “demonstrate] that the harm” purportedly permitted by the school district “was forseeable to the defendant in a concrete way” and not in some “abstract” way. See Piazza, 271 Or App at 504 (emphasis added). Plaintiff must have alleged “why * * * defendant knew or should have known that they needed to protect against this hazard.” Stewart, 245 Or at 286.11
IV. ANALYSIS
The question before the trial court and this court is a matter of foreseeability, given the involvement of a third party and given the undisputed evidence in this record. Plaintiff offered the past and present policies of the school district and aquatic district, and both parties offered witness statements. There was no dispute of fact about those policies, regulations, or the described practices. All this record was before the trial court. We must necessarily assume that those uncontested facts were in the contemplation of the court when it concluded that the risk of plaintiff’s injury, after the transfer, was not reasonably foreseeable to the school district beforehand, in light of what the school district knew or should have known.
As the majority notes, the school district argued its position as a matter of law, 273 Or App at 680-81, but the school district did not concede that its past policies were unsafe or its practices were negligent. To assume the district’s policies and practices were unsafe, and then posit foreseeability on the assumption of negligently omitted policies, is not an approach with which this court should proceed or that this record would support.
In order to test foreseeability, however, the court should ask whether the policies and practices in this record would support a reasonable inference that, because the *706school district knew its own policies and practices, it knew or should have known its policies and practices were unsafe and, when replicated by a successor operator, would present an unreasonable risk. Because the uncontested record was before the trial court when it reached its conclusion, a careful analysis should require that this court likewise consider the record’s impact on foreseeability. What the record will show diminishes “in a concrete way” the foreseeability of harm involving the failures that plaintiff alleges. A comparison of plaintiffs eight specifications of fault with the lease, policies, and practices shows why the school district could not reasonably have foreseen this risk.12
First, plaintiff alleged a policy omission “[i]n failing to require lifeguards to use the pool’s elevated lifeguard chairs for patron surveillance [,]” but the existing pool rules did require the staff to “make sure there is at least one active guard in the chair at all times (or stool-lap swim).”13
Second, plaintiff alleged a failure to set procedures “on what to do when a youthful patron cannot be seen or is missing.” The pool rules, however, contemplate that a swimmer in the pool should never be out of sight of one of the lifeguards. That is why the rules declare that a group of swimmers — that is, standing — “must never be permitted to get between the lifeguard and the swimming area.” And that is why the rules provide that “[g]uards must keep their eyes on the pool at all times.” Lifeguards are encouraged to provide “constant vigilance,” by creating a habit of “sweeping your eyes constantly over the surface of the water” and remembering that “[a]ccidents can happen * * * in all depths of water.”14
*707Third, plaintiff alleged a policy failure “ [i]n failing to create, establish and train staff on an emergency action plan to follow when a group uses the pool[,]” but the Accident Procedures provide an action plan for any pool emergency, and the handbook requires all pool employees to be familiar with it.
Fourth, plaintiff alleged a failure “to require immediate lifeguard intervention when a patron is submerged and motionless in the pool for more than 30 seconds [,]” but, in fact, several policies addressed the situation. The lifeguard’s, job description, a part of the policy handbook, required “ [r] escue of victims in distress.” The duties of a lifeguard required “rapid response when an accident occurs.” Specifically, a document on lifeguarding advised that “[l]ifeguards must recognize when someone needs to be rescued.” The document added that, with good surveillance and scanning techniques, “a lifeguard can recognize someone lying motionless within seconds in clear water.” In other words, pool policies did require immediate rescue.
Fifth, plaintiff alleged a failure to create a procedure to use a sign-in sheet to provide a count “so lifeguards would know how many patrons were using the pool.” In fact, however, one of the lifeguards on the scene testified that, as a matter of practice, the lifeguards count the number of patrons in the pool “[e]very time.”
Sixth, plaintiff alleged a failure to create a policy to require lifeguards to conduct swim tests and to enforce rules on where nonswimmers are allowed to go. In fact, however, the pool rules do require that, “[b]efore using the deep end of the pool, the public must exhibit the ability to pass a twenty-five (25) yard swimming test.” The policies also remind lifeguards: “You have the right to ask anyone to pass a deep water test before allowing him into the midsection of diving areas of the pool.” Rules did exist to keep a nonswimmer from deep water.
Seventh, plaintiff alleged a failure to have a policy “to maintain current lifeguard certification for the facility’s aquatic director.” State regulation required that a public pool have a certified pool operator. OAR 333-060-0207(1). The school district did better than have a policy on point. In its *708intergovernmental agreement, the school district expressly required the aquatic district to maintain certification.
Eighth, plaintiff alleged a failure to have a policy to prohibit pool users “from engaging in breath holding contests.” Assuming, as does plaintiff, that holding one’s breath at length under water is dangerous, the pool rules did require, on the prevention side, that lifeguards be “alert to and correct dangerous acts.” On the rescue side, the pool rules required, “Guards must keep their eyes on the pool at all times ***.” And, as noted before, the lifeguarding instructions posited that, with good surveillance and scanning, a lifeguard should “recognize someone lying motionless within seconds in clear water.”
Taken together, the record reveals that the school district’s knowledge of its existing practices, pool policies, and the lease requirements would not have provided the school district knowledge or a reason to know of an unreasonable risk of harm, due to any alleged oversights or omissions, either while the school district operated the pool or when the pool would be transferred to a successor district.
Foreseeability is further affected by the duty that the aquatic district had to adopt its own policies and the freedom to do so as it wishes, subject to state safety standards. The aquatic district was required by lease to adopt a set of policies, and it did. There was no evidence that the school district knew or had reason to know, at the time it operated the pool, that a successor district would reproduce a policy omission, even if there were any. The agreed evidence is that the aquatic district was under no compulsion to mimic or to continue the policies of the school district. Witnesses attested that no one from the school district encouraged the aquatic district to use the school district’s past policies. Just as the past policies were not “transferred” to the aquatic district, the policy omissions of the school district were not transferred to the aquatic district. The school district could not know, nor have had reason to know, what the aquatic district would fail to do in adopting policies or practices.
Given the law of liability for a third party’s act or omission, the only remaining argument for foreseeability might arise if, given all the circumstances, the school district *709knew or should have known that poor training and a bad record of mishaps made the pool an unsafe location and the school district had failed to warn. But plaintiff did not allege a failure to warn. Plaintiff only alleged, in effect, that the school district’s practices and policies made a bad model, which the school district should have expected to be copied. The school district, however, did not know or have reason to know that it was a bad model; it did not have a bad record of mishaps. The evidence on point is uncontested, and it refutes that sort of foreseeability. The aquatic director who had served since 1985 testified that, as for accidents like this, it had “never happened” before. In the absence of evidence that similar injuries were known to the school district under its operation, the school district cannot be faulted for the successor’s alleged failure to enact additional policies or practices.
V. CONCLUSION
Plaintiffs theory may prove to be a troublesome precedent. I fear that this theory of transfer liability, based on a vague argument about foreseeability, portends the ready disregard for corporate form. It could haunt public entities like these, even after one organization ceases service and a later organization causes harm. It could haunt private entities when one business closes under an asset purchase agreement and a separate business later causes injury. If merely being a “bad” model (even one without injuries) suffices to make a predecessor entity liable for a successor’s wrong, then unwarranted mischief may trouble both private and public entities hereafter.
The injury to plaintiffs child is tragic, but recourse against more plausible defendants has already been available. As against this defendant — the school district that had gone out of the pool business — plaintiffs allegations and evidence fell short. Plaintiff failed to show that the prior operator of the pool had knowledge or reason to know the dangers that could render it liable for the allegedly incomplete practices or policies of the successor operator. I believe that the trial court did not err in granting defendant’s motion for summary judgment. For those reasons, I respectfully dissent.

 The final version of the complaint did allege that the Taekwondo Association failed to supervise, surveil, and watch over plaintiffs child. The earlier versions of the complaint had alleged that the aquatic district was negligent for a failure to maintain a proper look-out and the school district was negligent for failure to have trained staff to maintain a proper look-out. As to the districts, however, the look-out allegations were dropped in the governing version of the complaint.


 The Taekwondo Association and aquatic district resolved their differences with plaintiff in an apparent settlement. They are not parties to this appeal.


 As to the aquatic district, plaintiff added that it was also negligent in failing to review existing procedures and train staff on updates before taking over the pool.


 Allegation 12(c) asserted a failure “to create, establish and train staff on an emergency action plan to follow when a group uses the pool.”


 The majority opinion does not address nor endorse plaintiff’s truck analogy or reliance on Bailey.


 The dispute at trial about the state of the elevated chair is not at issue on appeal.


 Plaintiff wrote in opposition to summary judgment, “The gravamen of plaintiffs allegations against the School District is that the district transferred an unsafe pool operation, defined by inadequate policies and procedures, to a fledgling Aquatic District that had no prior experience running a public swimming pool.” (Emphases added.)


 Restatement (Second) of Torts section 452 advises that:
“(1) Except as stated in Subsection (2), the failure of a third person to act to prevent harm to another threatened by the actor’s negligent conduct is not a superseding cause of such harm.
“(2) Where, because of lapse of time or otherwise, the duty to prevent harm to another threatened by the actor’s negligent conduct is found to have shifted from the actor to a third person, the failure of the third person to prevent such harm is a superseding cause.”


 In Buckler, the court noted, as to the defendant’s failure to warn, that the plaintiffs had not shown why the state should have known the prisoner would be near the plaintiffs, would have known where the prisoner’s mother lived, and would have known he would have stolen a gun. The court concluded that the state had “no duty to warn in the absence of that knowledge” of the specific danger presented to the plaintiffs by the prisoner. 316 Or at 516. Plaintiff, in this case, has not alleged that the school district negligently failed to warn of alleged omissions in its policies or practices.


 As noted above, plaintiff did not allege the school district’s fault for a failure to warn the aquatic district about any missing policies. See Fuhrer v. Gearhart By the Sea, Inc., 306 Or 434, 441-42, 760 P2d 874 (1988) (where a plaintiff had alleged an oceanside hotel was liable for failure to warn of riptides or ocean surf but failed to allege that the defendants knew or should have known of the dangerous condition of the surf).


 Plaintiff argued that the school district should have foreseen that an “inexperienced” successor would perpetuate prior policies or practices. The description of the successor district as “inexperienced,” however, is more rhetoric than reasonable inference. To be sure, the aquatic district, as a legal entity, was a new creation. There was, however, no evidence about who its board members were or about their experience in management or aquatics. Contrary to any inference of inexperience, the aquatic district hired the pool staff of the school district, including its long-serving aquatic director.


 Contrary to the majority’s impression, this review is not an exercise in determining a dispute of fact about whether the district committed the alleged negligent breaches. Rather, this review considers, for purposes of foreseeability, what the school district had reason to know about the existence or absence of written policies or established practices.


 The record does not indicate that there was more than one elevated chair. As to it, the testimony was that the lifeguards used deck-side stools and “almost never” used the elevated chair. That is immaterial to this appeal. Plaintiff’s complaint against the school district involves the school district’s adopted policies, not where the aquatic district’s lifeguards actually sat at the time of the incident.


 “What to do” when something is amiss is addressed with regard to the fourth specification of fault.